Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  143432                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  CHARLES MORRIS,                                                                                         David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 143432
                                                                    COA: 296343
  BLUE CROSS BLUE SHIELD OF MICHIGAN,                               Wayne CC: 08-121147-CK
           Defendant-Appellee,
  and
  AAA OF MICHIGAN,
             Defendant.
  _________________________________________/

         By order of June 6, 2012, the application for leave to appeal the April 21, 2011
  judgment of the Court of Appeals was held in abeyance pending the decision in Harris v
  ACIA (Docket No. 144579). On order of the Court, the case having been decided on July
  29, 2013, 494 Mich 462 (2013), the application is again considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
           d0122
                                                                               Clerk